Citation Nr: 0726105	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals, 
cystectomy, right shoulder, with retained foreign bodies, 
currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to April 
1977.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review in 2006.  
The case was remanded for additional development of the 
evidence to the RO via the Appeals Management Center in 
Washington, DC.  That development having been completed, the 
case has been referred again to the Board for appellate 
review.  The case is currently under the jurisdiction of the 
RO in Wichita, Kansas.

In its June 2006 remand order, the Board noted that, in his 
Notice of Disagreement, the veteran appeared also to disagree 
with the denial of claims for service connection for right 
hand, right arm, and right shoulder disorders, but that the 
RO had not issued a Statement of the Case (SOC) on those 
issues.  Accordingly, the Board instructed the RO to issue a 
SOC on remand and give the veteran an opportunity to perfect 
an appeal of those issues to the Board by filing a 
substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  However, the veteran did not submit a substantive 
appeal after the January 2007 Statement of the Case to 
complete the appellate process.  38 C.F.R. § 20.302 (2006).  
Accordingly, those issues are not in appellate status and no 
further consideration is required.  38 U.S.C.A. § 7105(a), 
(c), (d) (West 2002) ("Appellate review will be initiated by 
a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished . . . .").  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected residuals of the removal of cyst, 
right shoulder, have been assigned the maximum schedular 
rating available for superficial scars and the residuals are 
not shown to present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals, cystectomy, right shoulder, with retained 
foreign bodies, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.118, Diagnostic Code 
7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) apply to all five 
elements of the claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, this appeal does not involve 
a claim for service connection but rather a claim for an 
increased rating for a disability for which service 
connection has been in effect for several years.  In such 
cases, all the veteran must do, generally speaking, is to 
assert that his service-connected disability has worsened in 
severity, and VA will afford him a medical examination in 
order to assess the degree of severity of the disability in 
accordance with the specific criteria in the VA Schedule for 
Rating Disabilities that pertains to an increased rating for 
that particular disability.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that, where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
prompted VA's duty to assist him in developing evidence 
pertaining to his claim).  

In this case, the RO provided the appellant with a notice 
letter in June 2003, prior to the initial decision on the 
claim in December 2004.  However, the letter mostly pertained 
to the evidence needed to substantiate a claim for service 
connection for a disability.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has not 
been met.  Nevertheless, for the reasons which follow, the 
Board concludes that VA cured the defective notice during the 
course of the appeal period before the case was sent to the 
Board currently for review on appeal.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case)

First, the RO generally informed the veteran in the June 2003 
notice letter about the type of information and evidence 
necessary to substantiate his claim.  Second, subsequent to 
the Board's June 2006 remand order, a letter, dated in June 
2006 stated, in relevant part, that in order to establish 
entitlement to the benefit that the veteran desired, the 
evidence must show an increase in severity of the veteran's 
service-connected disability.  Third, the July 2004 Statement 
of the Case (SOC) and the January 2007 Supplemental Statement 
of the Case (SSOC) both notified the veteran of the reasons 
for the denial of his request for an increased rating and, in 
so doing, informed him of the evidence that was needed to 
substantiate his claim.  The SOC also provided the veteran 
with the schedular criteria used to evaluate his service-
connected residuals, cystectomy, right shoulder, with 
retained foreign bodies.

In addition, VA notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, both the June 2003 letter and the 
June 2006 letter notified him that reasonable efforts would 
be made to help him obtain any further evidence necessary to 
support his claim.  He was informed that VA would request all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

VA also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that, in addition to the records 
already received, he must provide enough information about 
any further records so that they could be requested from the 
agency or person that has them.  In addition, the letters 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the veteran's claim that has not been 
obtained and associated with the claims folder.

With regard to the duty to assist, the Board notes that the 
veteran has been afforded VA examinations to assess the 
degree of severity of his disability.  VA has further 
assisted the veteran throughout the course of this appeal by 
providing him with a SOC and SSOC that informed him of the 
laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case. 

Law and Analysis
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. 38 C.F.R. § 4.7 
(2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was originally granted service connection for 
residuals, removal of cyst, right shoulder, and assigned a 
noncompensable (zero or 0 percent) evaluation in a rating 
decision of February 1999.  The rating decision being 
appealed continued a 10 percent disability evaluation for 
residuals, removal of cyst, right shoulder, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 7804 (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent for residuals, removal of cyst, right shoulder.  
Under Diagnostic Code 7804, a 10 percent disability 
evaluation represents the maximum schedular rating available.  
Consequently, the veteran is not entitled to an increased 
evaluation under that Diagnostic Code.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes in the Rating Schedule.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

While the Board has considered whether a higher initial 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 10 percent for residuals, removal of cyst, right 
shoulder, are simply not met under other diagnostic codes.  
See 38 C.F.R. § 4.71(a), Diagnostic Codes 5201, 7801-03, and 
7805 (2006).  Diagnostic Code 7801 governs the evaluation of 
scars, other than head, face, or neck, that are deep or that 
cause limited motion.  However, the medical evidence does not 
show the veteran to have scar that is deep or causes limited 
motion for an area or areas exceeding 12 square inches (77 
square centimeters), the requirement for the next higher, or 
20 percent, rating.  The Board observes that a 10 percent 
disability evaluation represents the maximum schedular 
evaluation provided under Diagnostic Codes 7802 and 7803.  
Diagnostic Code 7805 provides that other scars should be 
evaluated on limitation on of motion of the affected part.  
Criteria for assessing limitation of motion of the shoulder 
and arm are set forth under Diagnostic Code 5201, and the 
next higher disability rating requires limitation of motion 
at the shoulder level.  However, on a VA examination 
conducted in December 2006, the examiner did not find any 
limitation in right-arm motion but rather reported that there 
was full range of motion of the right shoulder.  Therefore, 
the Board finds that the veteran is not entitled to a higher 
initial evaluation under Diagnostic Codes 5201, 7801-03, and 
7805 (2006).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for residuals, removal of 
cyst, right shoulder.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board further notes that there is no evidence of 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2006).  Therefore, the Board will not 
consider the question of entitlement to an extraschedular 
evaluation.


ORDER

An increased disability rating for residuals, removal of 
cyst, right shoulder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


